Citation Nr: 1806395	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  14-11 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney


ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to July 1984.


This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in St. Petersburg, Florida.

The Veteran appeared before the undersigned Veterans Law Judge in a June 2017 Board Hearing at the RO.  A copy of the transcript is of record.


REMAND

Although further delay is regrettable, the issue of entitlement to service connection for a psychiatric disability, to include PTSD, must be remanded for further development.

Service personnel records associated with the record are illegible.  Therefore, the Board finds that additional record requests to obtain legible service personnel records are necessary to assist the Veteran substantiate the claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).

VA's duty to assist also requires VA to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017); Robinette v. Brown, 8 Vet. App. 69 (1995).

The Veteran, through representation, contends that PTSD, or a psychiatric disability, is related to traumatic events in service.  The Veteran reported several traumatic events in service which may be related to diagnosed PTSD.  The Veteran reported being beaten and forced to perform oral sex on a larger sailor during a blanket party.  The Veteran was threatened with being thrown overboard and not getting promoted if those incidents were reported.  The Veteran reported service in the Persian Gulf.  The Veteran also reported excess drinking, anger issues, panic attacks, and cross-dressing after those incidents.

The Veteran's service medical records note cross-dressing and hyperventilation.  The Veteran's corrected certificate of discharge shows a Navy Expeditionary Medal for service in "Iran/Indian Ocean" and a Sea Service Deployment Ribbon with one bronze star device, representing a second award.

The Board finds that the evidence is sufficient to trigger the duty to provide a VA examination to determine whether any diagnosed psychiatric disability, to include PTSD, is related to or caused by service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Request service personnel records for the Veteran, to specifically include discharge and separation proceedings.  Request unit records for the USS DuPont from April 1981 to March 1983, the USS Edenton from March 1983 to October 1983, and the Commander Service Group Two, Norfolk, Virginia from October 1983 to July 1984.  Requests should be sent to the National Personnel Records Center (NPRC), the Textual Records office at the National Archives and Records Administration (NARA), the National Personnel Records Center (NPRC), the United States Army and Joint Services Records Research Center (JSRRC), and any other appropriate agency.  Make as many requests as necessary to obtain the records.  If it is determined that the records do not exist or that further attempts to obtain the records would be futile, a formal finding should be entered into the record and the Veteran should be notified and provided the opportunity to obtain and submit the evidence.

2.  Schedule the Veteran for a VA examination, with a psychiatrist examiner who has not previously examined her, to evaluate the claim for a psychiatric disability.  The examiner must review the claims file, to specifically include this remand, service records, and the Veteran's hearing testimony.  The examiner should note that review on examination.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disability is related to, caused by, or aggravated by service.  The examiner should provide a basis and reasoning sufficient to support the opinion.  The examiner should specifically opine whether a diagnosis of PTSD is appropriate.  The examiner should specifically state whether or not each criterion for a diagnosis of PTSD is met.  The examiner should opine whether any diagnosed PTSD is at least as likely as not (50 percent or greater probability) that result of sexual trauma or any other stressful event during service.

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. § 5109B, 7112 (2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

